Title: To Alexander Hamilton from David Henley, 22 September 1779
From: Henley, David
To: Hamilton, Alexander


Boston, September 22, 1779
Dear Sir:
Yesterday I delivered your letter to Doctor ******, and hope you will receive such satisfaction as is due to you, either in wounding him in his honour, or by treating the man with contempt that has endeavoured to injure your reputation. You have, enclosed, a little anecdote of the Doctor’s conduct, in an affair that happened not long since, handed me by a gentleman. The bearer of this is Mr. Hitchborn, a gentleman of character and notice in the town. Any civilities shown him, will much oblige, Sir, Your humble serv’t.,
David Henley
Col. Hamilton.
